              Case 8:19-cv-01785-GJH Document 1 Filed 06/18/19 Page 1 of 3



     UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MARYLAND
                          (Southern Division)

Tampa Simone Saleh                     *
                                       *
     Plaintiff                         *
                                       *
v.                                     *
                                       *
Bahadir Yaldiz, et al                  *
                                       *
     Defendants                        *
                                 NOTICE OF REMOVAL

         PLEASE TAKE NOTICE THAT pursuant to 28 U.S.C. §§ 1332, 1441 and 1446,

the Defendant, Bahadir Yaldiz, with the consent of Defendant Extant Transport

Services, Inc., (collectively, “Defendants”) herby removes this civil action from the

Circuit Court of Maryland for Prince George’s County where it is currently pending as

Case No: CAL 1914019 to the United States District Court for Maryland, Southern

Division, and states:

         1.      The Complaint in the State Court action was filed on April 23, 2019.

Service was made on Defendants Bahadir Yaldiz and Extant Transport Services, Inc., on

May 20, 2019. A copy of the Complaint is attached hereto as Exhibit 1.

         2.      The amount in controversy exceeds the sum of $75,000 exclusive of

interest and cost. The State Court Action involves a controversy between citizens of

different states under 28 U.S.C. § 1332 (a)(1) and thus is a civil action of which the

United States District Court has original jurisdiction.

         3.      At the time of the commencement of this action in state court, and since

that time, the plaintiff Tampa Simone Saleh was, and is now, a citizen of Maryland. The

Defendant Bahadir Yaldiz at the time the action was commenced and at the present

time, was, and still is, a citizen of Virginia. The Defendant Extant Transport Services,
             Case 8:19-cv-01785-GJH Document 1 Filed 06/18/19 Page 2 of 3



Inc., was, and still is, a corporation, incorporated and existing under and by virtue of the

laws of Virginia having its principal place of business in Virginia. None of the

Defendants is a citizen of the state in which the action was brought.

        4.      The United States District Court for the District of Maryland, Southern

Division, embraces the district in which the State Court Action is now pending.

        5.      A copy of all process, pleadings, and orders served upon Defendants is

filed with this notice.

        6.      Defendants are entitled to remove this action to the United States District

Court for the District of Maryland, Sothern Division, pursuant 28 U.S.C. §§ 1332 and

1441.

        7.      Written notice of this petition is being sent to Plaintiff's counsel and a copy

of said Notice is being filed with the clerk of the United States District Court for District

of Maryland pursuant to 28 U.S.C. § 1446(d).

        WHEREFORE, Defendants request that this action proceed in this court as an

action properly removed to it.

                                            Respectfully submitted,



                                            ___________________________
                                            Laurie Ann Garey, Esquire
                                            Bar No.: 24442
                                            Progressive House Counsel
                                            11350 McCormick Road, Suite 601
                                            Executive Plaza II
                                            Hunt Valley, MD 21031
                                            Phone: (410) 753-6494
                                            Facsimile: (866) 263-3270
                                            LGarey1@progressive.com
                                            Attorney for Defendants
         Case 8:19-cv-01785-GJH Document 1 Filed 06/18/19 Page 3 of 3



                            CERTIFICATE OF SERVICE


      I hereby certify that on this 18th day of June 2019, a copy of the Notice of

Removal was mailed postage prepaid to:

Stacie Wollman, Esquire
Law Offices of Stacie J. Wollman
135 Gorman Street, 2nd Floor
Annapolis, MD 21401




                                         ______________________________
                                         Laurie Ann Garey, Esquire
